Citation Nr: 9904230	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-51 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of the reduction of a total rating for service-
connected Guillain-Barre syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented a May 1996 RO 
hearing officer's decision which, in turn, implemented an 
October 1995 RO proposal to reduce a total rating assigned to 
the veteran's service-connected Guillain-Barre syndrome.  
Prior to the rating action on appeal, the veteran's service-
connected Guillain-Barre syndrome was rated as a single 
entity under 38 C.F.R. § 4.124a, Diagnostic Code 8011 (1997), 
which was totally disabling.  By action of the May 1996 RO 
rating decision, Guillain-Barre syndrome was evaluated based 
on the degree to which the disease impaired the function of 
the three body parts affected by the disability.  Thusly, as 
the disability affected his lower extremities and the fingers 
of his right (dominant) hand, he was rated in the following 
manner: Guillain-Barre syndrome of the left lower extremity, 
rated as 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8011-8521 (1997); Guillain-Barre syndrome of 
the right lower extremity, rated as 20 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8011-8521 (1997); 
and finger incoordination of the right (major) hand due to 
Guillain-Barre syndrome, rated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8011-8515 (1997), for a 
combined rating of 50 percent.

In March 1998, the Board remanded the case to the RO so that 
the veteran could be scheduled, pursuant to his request, for 
an RO hearing before a traveling Board Member.  This hearing 
was conducted in October 1998, at which the veteran presented 
oral testimony in support of his claim and also submitted 
additional documentary evidence, accompanied by waivers of 
first review by the RO, for inclusion into the record.  The 
case was then returned to the Board for appellate review.

FINDINGS OF FACT

1.  In an RO decision dated in August 1994, the veteran was 
granted service connection and assigned a 100 percent 
disability evaluation for Guillain-Barre syndrome, effective 
on April 6, 1994, the date on which he filed his claim for 
service-connection benefits.

2.  After reviewing the report of a VA neurologic examination 
conducted in October 1995, the RO issued an October 1995 
rating proposal in which it proposed to reduce the disability 
evaluation assigned to the veteran's Guillain-Barre syndrome, 
from 100 percent to a 40 percent rating.

3.  In a May 1996 rating action, the decision to reduce the 
total evaluation of the veteran's Guillain-Barre syndrome was 
implemented, effective from August 1, 1996; the total 
evaluation had been in continuous effect for approximately 2 
years and 4 months.  

4.  The reduction in rating was performed on the basis of a 
VA examination, conducted in October 1995, which was adequate 
for purposes of evaluating the veteran's physical state at 
that time, including the degree to which he was impaired by 
his service-connected Guillain-Barre syndrome.

5.  The veteran has recovered from Guillain-Barre syndrome; 
it is not currently an active, febrile disease process, and 
his present residual disability due to Guillain-Barre 
syndrome is currently manifest by neuropathic impairment of 
his lower extremities and right (major) hand.


CONCLUSION OF LAW

The reduction of the total rating for Guillain-Barre syndrome 
was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.124a, Diagnostic Code 8011.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran entered service in April 1980.  His service 
medical records show onset of Guillain-Barre syndrome during 
active duty, from which he apparently recovered.  He was 
honorably discharged from the military in August 1984.

On April 6, 1994, the veteran filed a claim with VA for 
service connection for Guillain-Barre syndrome following a 
relapse that occurred in the same month.  VA records show 
that he was hospitalized from April 1994 to June 1994 for a 
diagnosis of Guillain-Barre syndrome (also characterized as 
acute inflammatory demyelinating polyradiculoneuropathy) with 
"ice affectation of the so-called Miller-Fisher variant."  
The relapse was manifest by sudden onset of diffuse, dense 
weakness affecting all four extremities, dyspnea, cardiac 
arrhythmia, bilateral Bell's palsy, dyslalia, dysfunctional 
swallowing reflex, and absent deep tendon reflexes.  The 
veteran was treated with a plasmapheresis regimen and 
physical therapy.  A treating physician remarked in a written 
medical statement, dated in April 1994, that 20 percent of 
Guillain-Barre patients develop residual disabilities 
following recovery from illness, and that the veteran's 
neurological illness was not curable by any known medical 
therapy and thusly his prognosis for the extent of his 
recovery was variable.

Pursuant to the veteran's service connection claim, he was 
scheduled for a VA medical examination in August 1994.  The 
report of this examination shows that the veteran was 
wheelchair-bound, unable to walk without support, and was 
unable to stand except for several seconds.  He was totally 
paralyzed neurologically and was barely able to swallow 
water.  He displayed good grasp in both upper extremities 
with normal range of motion in his arms and shoulders on both 
sides.  However, he had loss of stereognosis [i.e., the 
faculty of perceiving and understanding the form and nature 
of objects by the sense of touch; the perception by the 
senses of the solidity of objects (See Dorland's Illustrated 
Medical Dictionary, 27 ed., p. 1581 (1988)], bilaterally, in 
his lower extremities, with weakness to the quadriceps and 
the extensor muscles of both feet.  He was diagnosed with 
Guillain-Barre syndrome with original total paralysis.  The 
examiner commented that the veteran was participating in a 
physical rehabilitation program and was undergoing treatment 
which was slowly becoming effective.  In his physical 
therapy, he was beginning to start ambulating, though he had 
trouble maintaining balance.  At the time of this examination 
he was totally dependent and required assistance to bathe and 
use the toilet.  

In an August 1994 RO decision, the veteran was granted 
service connection and a total evaluation for Guillain-Barre 
syndrome, effective from the date of his claim.

The report of an October 1995 VA compensation examination 
shows that the veteran had substantially recovered from his 
prior bout of Guillain-Barre syndrome.  On clinical 
evaluation, he complained of experiencing pain in his feet 
and occasional weakness in his legs.  He was described as a 
morbidly obese man, standing approximately 5 feet 9 inches 
and weighing from 280 to 300 pounds.  He walked with the 
assistance of Canadian crutches.  Examination of his 
musculature, including that of his lower extremities, showed 
normal muscle mass, tone, and strength with no abnormal, 
involuntary movements.  When walking about on his crutches, 
the veteran's gait displayed a stiff-legged sliding of his 
feet along the floor which the examiner described as being 
characteristic of hysterics rather than due to any neurologic 
or physical abnormality.  He displayed incoordination on 
finger-to-nose testing.  Sensory examination revealed 
dullness to pinprick testing, but proprioception and 
vibration were intact.  The examiner did not observe any 
anatomic map pattern via the peripheral nerve or nerve root.  
The veteran's tendon reflexes were noted to be difficult to 
obtain at the knees, though they were present at the ankles 
and were symmetrical and more active in the upper extremities 
versus the lower extremities.  Babinski sign was not present 
on examination.  

In his impressions, the examiner commented that it was 
difficult to know exactly what has happened with the veteran.  
The record indicated evidence of a fissure variant of 
Guillain-Barre syndrome in 1982 from which he recovered.  The 
examining physician determined that the veteran did not have 
polio, that he clearly had recovered from Guillain-Barre 
syndrome, and that he clearly displayed some evidence of 
psychogenic dysfunction.  Based on these findings and 
determinations, in October 1995 the RO proposed to reduce the 
total rating assigned to the veteran's service-connected 
Guillain-Barre syndrome to 40 percent, effective from August 
1, 1996.  The veteran was sent notification of this proposal 
in October 1995, and he promptly challenged it.

Pursuant to the veteran's challenge, he appeared before an RO 
hearing officer in February 1996 and presented oral testimony 
in which he stated that the symptoms of his most-recent 
attack of Guillain-Barre syndrome was at its worst 
approximately a year and a half earlier, at which time he 
experienced total paralysis from his neck downward.  He 
reported that this attack, which was his second one, the 
first being when he was in service, had lasted for 
approximately three months but that the symptoms had 
alleviated following plasmapheresis therapy.  He appeared 
before the hearing officer, ambulating on Canadian crutches, 
which he reported that he had been using ever since his 
release from the hospital a year and a half ago.  He admitted 
that he would be unable to walk without assistance if he did 
not have these crutches, and that he relied upon them in 
order to maintain a standing position.  He also reported that 
he could lose his sense of balance and his equilibrium from 
coughing, and also that he sometimes would experience a near 
loss of consciousness if he stood up from a seated position 
too quickly. 

The veteran mentioned that his physical therapist wanted to 
place him in a program which would wean him off of the 
Canadian crutches and onto a single, four-pronged cane.  With 
regard to his therapy for Guillain-Barre syndrome, he stated 
that he received all of his treatment exclusively from VA.  
He reported that his current symptoms included loss of 
control of his facial muscles; weakness and a loss of 
sensation, alternating with normal sensory perception, in his 
lower extremities on a daily basis; daily episodes of a 
painful, burning sensation in his feet and such extreme over-
sensitivity in his feet that he was sometimes unable to wear 
shoes or even socks; and occasional loss of bladder and bowel 
control or disruption of his bladder and bowel habits (though 
he reported that his bowel regularity had substantially 
returned following regular use of laxatives).  He reported 
that his upper extremities were in better condition than his 
legs and that he was able to maintain strength, reflexes, and 
use of his arms, though he still experienced neuropathy 
(manifest by pain and tingling), shakiness, incoordination, 
and loss of manual dexterity, (his right arm reportedly being 
worse than his left) with difficulty dressing himself and 
attending to his hygiene.  He did not consider the condition 
of his upper extremities to have returned to normal.  The 
veteran's witness, his wife of nine years, affirmed the 
veteran's statements regarding his symptoms and his personal 
account of the history of his illness, and reported that she 
needed to assist him with dressing and cooking.

In a May 1996 hearing officer's decision, the veteran's total 
rating for Guillain-Barre syndrome was reduced.  This was 
implemented in a May 1996 RO rating decision, evaluated the 
neurologic disease based on the degree to which it impaired 
the function of the veteran's three body parts affected by 
the disability.  Thusly, as the disability affected his lower 
extremities and the fingers of his right (dominant) hand, he 
was rated in the following manner: Guillain-Barre syndrome of 
the left lower extremity, rated as 20 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8011-8521 (1997); 
Guillain-Barre syndrome of the right lower extremity, rated 
as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8011-8521 (1997); and finger incoordination of the right 
(major) hand due to Guillain-Barre syndrome, rated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8011-8515 (1997), for a combined rating of 50 percent.

VA medical records, dated in 1994 to 1996, show that the 
veteran's Guillain-Barre symptoms were improving.  Neurologic 
examination reports show that he displayed good bicipital 
deep tendon reflexes but had no knee or Achilles' tendon 
reflexes and needed to use crutches or a cane to ambulate.  

At a March 1997 RO hearing, the veteran testified that he 
currently used prescription nerve medications, pain 
medications, and laxatives to help relieve the respective 
neuropathic symptoms, pain, and bowel irregularity associated 
with his Guillain-Barre syndrome.  He reported that his last 
flare up of Guillain-Barre syndrome was in 1994, and that his 
current symptoms were difficulty walking (he used crutches to 
assist him in walking), fatigue, balance problems, and daily 
episodes of numbness and tingling sensations in his lower 
extremities.  He stated he had been receiving continuous 
medical treatment at VA ever since his 1994 episode of 
Guillain-Barre, and that his treating physicians informed him 
that he had nerve damage to his legs and hands, that he had 
residual nerve damage to his face from his first attack of 
Guillain-Barre while in active service, and that his 
prognosis for recovery was "variable."

VA treatment records, dated in 1997, show that the veteran's 
condition, post 1994 attack of Guillain-Barre syndrome, was 
stable.  Small twitching spasms around his mouth were 
observed.  His swallowing problems was resolved, and though 
he had residual weakness of his arms and legs he was able to 
walk around slowly with the use of crutches.  The assessment 
was Guillain-Barre syndrome, stable with residual weakness.  

VA medical records, dated in 1998, show that the veteran's 
Guillain-Barre symptoms were stable, and manifest by weakness 
and neuropathy of his lower extremities.  He was able to walk 
using Lofstrand crutches, with his endurance limited to a 
distance of about one city block.  He complained of numbness 
in his fingers when he gripped the crutches.  On strength 
testing in August 1998, he was assessed as having 4/5 
strength in both upper extremities.  There was pain and 
elevation difficulties in his left shoulder which were 
attributed by his physician to degenerative joint disease.   

At an October 1998 RO hearing before a traveling Board 
Member, the veteran testified that he had two attacks of 
Guillain-Barre syndrome in his life, the first episode 
occurring in active duty, and then a relapse in 1994.  He 
reported that during his 1994 relapse, he was paralyzed from 
head to toe.  He denied having received treatment for his 
disability outside of the VA system.  He reported that he was 
not able to walk without his crutches, and that his current 
symptoms were constant pain, impaired use of his legs, and 
numbness in his fingers, arms, and legs.  He described how he 
would experience onset of numbness from his waist downward if 
he sat for longer than a half-hour.  He reported that he was 
right-handed and that he experienced sporadic numbness in 
both upper extremities, sometimes from his elbows down to his 
hands. He reported that his symptoms since his release from 
the hospital, following his second attack in 1994, have 
remained static and unchanged.  With regard to his employment 
history, he stated that he had not worked since the time of 
his hospitalization in 1994.  

With regard to the VA medical examination on which the rating 
reduction at issue was based, the veteran contended that it 
was wrong to reduce his total evaluation for Guillain-Barre 
syndrome based on the findings of a single evaluation.  He 
stated that during the VA evaluation in question, which was 
conducted several years after his second attack of Guillain-
Barre in 1994, the examiner questioned the veracity of the 
veteran's presentation of the severity of his symptoms and 
remarked that because of the limitations of medical science's 
current knowledge of Guillain-Barre syndrome, it would have 
been easy for the veteran to fake the severity of his own 
symptoms.  The veteran denied faking or exaggerating his 
symptoms on examination.  He reported that the physician who 
conducted the examination had never seen the veteran before 
and was therefore unfamiliar with the veteran's case,  Thus, 
his statements describing so-called improvement of the 
veteran's condition were of limited probative value towards 
evaluating the Guillain-Barre syndrome, which, in turn, 
rendered the examination inadequate for purposes of providing 
a factual predicate to support a reduction of his total 
disability evaluation.


II.  Analysis

The Board finds that the veteran's claim, to the extent that 
it challenges the reduction in the total rating originally 
assigned to his service-connected Guillain-Barre syndrome, is 
essentially a claim of entitlement to restoration of a 100 
percent evaluation for the aforementioned disability and it 
is well-grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991); that is, the claim is plausible, meritorious on 
its own or capable of substantiation.  The Board further 
finds that the 


RO has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  The veteran has clearly 
stated that he has received all his medical treatment for his 
service-connected disability exclusively from VA facilities, 
and a review of the record indicates that all the pertinent 
medical records have been obtained and associated with the 
record.

In 38 C.F.R. § 3.344(a) (1997), the Secretary established 
specific requirements that had to have been met in order for 
VA to reduce certain service-connected disability ratings.  
Specifically, that section provided, inter alia, that it was 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations that 
were found to be less full and complete than those on which 
payments were authorized or continued were not be used as a 
basis for a rating reduction.  Ratings on account of diseases 
subject to temporary and episodic improvement would not be 
reduced based on the findings of any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  

However, under paragraph (c) of 38 C.F.R § 3.344, it is 
provided that paragraphs (a) and (b) of  38 C.F.R § 3.344 
apply to ratings which have continued for long periods of 
time at the same level (5 years or more), but do not apply to 
disabilities which have not become stabilized or which are 
likely to improve. Reexaminations disclosing improvement, 
physical or mental, in these disabilities would be sufficient 
to warrant a reduction in rating.




In addition to 38 C.F.R. § 3.344 there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Specifically, 38 C.F.R. § 4.1 (1997) states that "[i]t is. . 
. essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history."  Similarly, 38 C.F.R. § 4.2 (1997) establishes 
that "[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  Furthermore, 38 
C.F.R. § 4.13 (1997) provides : "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there had been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms."  

Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work. Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993).

In this case, the 100 percent rating for the veteran's 
Guillain-Barre syndrome had been in effect for approximately 
2 years and 4 months, which is certainly less than 5 years.  
Furthermore, the medical evidence shows that the veteran 
experiences episodic attacks of Guillain-Barre syndrome, once 
while in service, and his latest being in 1994, with 
subsidence of symptomatology following each episode 
indicating that the disease is not a stable condition, but 
rather one manifest by fluctuations in symptoms.  Therefore, 
the provisions of 38 C.F.R. § 3.344(a) do not apply (see 
38 C.F.R. § 3.344(c)), and the heightened medical and 
evidentiary standards for evaluating stabilized disabilities 
whose ratings have been in effect for 



5 or more years, as contemplated by 38 C.F.R. § 3.344(a), are 
not for application to the facts of this case.  Though the 
veteran challenges the adequacy of the single October 1995 VA 
examination as a factual predicate for reducing his total 
rating for Guillain-Barre syndrome, following a review of the 
examination report, we find that it is adequate for purposes 
of determining the present level of impairment caused by his 
service-connected disability.  Specifically, the October 1995 
VA examination report shows that the evaluating physician had 
noted the veteran's current symptoms, considered his medical 
history, provided a diagnosis, and gave commentary regarding 
his current medical status.  Even conceding that the 
physician had never examined the veteran before, he was 
nevertheless qualified as a trained medical doctor to observe 
and comment upon the veteran's physical condition at that 
time, and thusly the examiner's objective determinations 
regarding the severity of the veteran's Guillain-Barre 
syndrome, as presented in the October 1995 VA examination 
report, will be sufficient to provide a basis to rate the 
disability for reduction purposes.

The applicable rating schedule provides that a 100 percent 
rating for Guillain-Barre syndrome (which had been rated 
under the criteria for anterior poliomyelitis contained in 
38 C.F.R. § 4.124a, Diagnostic Code 8011) is warranted where 
the evidence demonstrates that it is an active, febrile 
disease.  The October 1995 VA examination report clearly 
shows that, in the opinion of the examining physician, the 
veteran's episode of active Guillain-Barre syndrome was 
resolved, the veteran had recovered from Guillain-Barre 
syndrome, the veteran did not have polio, and he presently 
displayed some evidence of psychogenic dysfunction.  All the 
medical records associated with the evidence covering the 
period after the VA examination, from 1995 to 1998, and the 
veteran's own oral testimony as presented at his three 
hearings, clearly show that while he has residual neuropathic 
symptoms he does not currently have active Guillain-Barre 
syndrome.  As an award of a total rating on 



application of the rating criteria requires that active, 
febrile disease be present, and because Guillain-Barre 
syndrome as an active process is not currently demonstrated, 
assignment of a total evaluation for this illness is 
therefore not warranted and the reduction to less than a 100 
percent rating was proper.  Because the evidence in this case 
is not approximately balanced with regard to this issue, the 
benefit-of-the-doubt doctrine does not apply, and restoration 
of a total rating for Guillain-Barre syndrome must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1997); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The reduction of a total rating for Guillain-Barre syndrome 
was proper, and the appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

